SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

968
CA 16-00107
PRESENT: SMITH, J.P., CARNI, LINDLEY, DEJOSEPH, AND SCUDDER, JJ.


CHRISTOPHER J. ZEDICK, PLAINTIFF-APPELLANT,

                    V                             MEMORANDUM AND ORDER

STACIA L. NANCE, DAVID V. KNIGHT, DEFENDANTS,
JIM MAZZ AUTO, DEFENDANT-RESPONDENT,
ET AL., DEFENDANT.


WILLIAM MATTAR, P.C., WILLIAMSVILLE (MATTHEW J. KAISER OF COUNSEL),
FOR PLAINTIFF-APPELLANT.

RUPP, BAASE, PFALZGRAF, CUNNINGHAM LLC, BUFFALO (THOMAS P. CUNNINGHAM
OF COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (John M.
Curran, J.), entered October 6, 2015. The order granted the motion of
defendant Jim Mazz Auto for summary judgment and dismissed the
complaint and all cross claims against it.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Plaintiff commenced this personal injury action
after being involved in a three-vehicle rear-end collision with
defendants Stacia L. Nance and David V. Knight. Plaintiff alleged
that the rear-end collision was caused by the actions of the unknown
operator of a lead vehicle owned by defendant Jim Mazz Auto (Mazz).
Mazz moved for summary judgment dismissing the complaint and any cross
claims against it on the ground, among others, that the actions of the
operator of its vehicle did not proximately cause the accident.
Supreme Court granted the motion, and we affirm.

     “It is well settled that absent extraordinary circumstances . .
. , injuries resulting from a rear-end collision are not proximately
caused by any negligence on the part of the operator of a preceding
vehicle when the rear-ended vehicle had successfully and completely
stopped behind such vehicle prior to the collision” (Burg v Mosey, 126
AD3d 1522, 1523 [internal quotation marks omitted]). Here, it is
undisputed that plaintiff’s vehicle came to a complete stop behind the
Mazz vehicle before being rear-ended, and Mazz therefore established
its entitlement to judgment as a matter of law (see generally
Zuckerman v City of New York, 49 NY2d 557, 562). Plaintiff’s reliance
on Tutrani v County of Suffolk (10 NY3d 906) is misplaced inasmuch as
the extraordinary circumstances of that case are not present here (see
                                 -2-                           968
                                                         CA 16-00107

Paterson v Sikorski, 118 AD3d 1330, 1331; Schmidt v Guenther, 103 AD3d
1162, 1162-1163).




Entered:   November 10, 2016                   Frances E. Cafarell
                                               Clerk of the Court